Citation Nr: 1309060	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  12-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracic and lumbar spine disability.  

2.  Entitlement to service connection for a thoracic and lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1946 to October 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The rating decision reopened the Veteran's claim and denied it on the merits.  The Veteran's claims file was subsequently transferred to the VA RO in Huntington, West Virginia.  

A review of the Virtual VA paperless claims processing system reveals additional VA medical records showing treatment for the claimed back disability.  In the October 2012 Supplemental Statement of the Case, the RO specifically stated that these were reviewed prior to the adjudication of the claims.  Further, this appeal is being remanded for further development.  Therefore there is no prejudice to the Veteran.  

The Veteran testified at a hearing in January 2013 before the undersigned.  A copy of the transcript has been associated with the claims file.  The record was held open for an additional 30 days to allow the Veteran time to submit additional private medical records.  None were received.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a thoracic and lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence associated with the claims file since May 2002 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a thoracic and lumbar spine disability. 


CONCLUSION OF LAW

Evidence received since the May 2002 rating decision that denied service connection for a back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2012). 

In May 2002, the RO denied the Veteran's petition to reopen a claim for service connection for a low back condition on the basis that new and material evidence had not been received.  He did not submit a notice of disagreement and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012). 

The RO initially denied the Veteran's claim for service connection for, in pertinent part, a thoracic and lumbar spine disability in an unappealed April 1977 rating decision on the basis that he did not have a back disability in service.  

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the May 2002 denial, the record consisted of the Veteran's service treatment records and private medical records from August 1975 to March 1977.  Subsequently, VA treatment records, the report of the Veteran's August 2011 VA examination, and the transcript of his January 2013 Board hearing were added to the record.  All of this evidence is new.  Further, the Veteran's January 2013 testimony is material because he asserted for the first time that he has had symptoms of his back disability since he injured his back during service.  The Veteran is diagnosed with degenerative joint disease and degenerative disc disease of the thoracolumbar spine.  Arthritis is a chronic disability under 38 C.F.R. § 3.309(a).  As a result, the Veteran's assertion of continuity of symptoms must be addressed.  38 C.F.R. § 3.303(b); see also see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Therefore, his testimony is new and material evidence.  38 C.F.R. § 3.156(a).  

Reopening of the Veteran's the claim for service connection for a back condition based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

New and material evidence having been received, the claim for service connection for a thoracic and lumbar spine disability is reopened; the appeal is granted to this extent only.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Veteran's June 1946 enlistment examination noted that he had slight kyphosis that was not considered disqualifying.  Although the examining physician did not consider it disqualifying, this preexisting condition was noted upon entry into service.  Generally, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012). 

If, as here, a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). 

As the Veteran's June 1946 entrance examination report shows kyphosis upon entry into service, the presumption of soundness does not attach in this case as to that disability.  The Board must determine whether his preexisting back condition was aggravated during active duty service or if not, whether there is a current back disability that had its onset in service or is otherwise related to the Veteran's military service.  The Board does not have sufficient medical evidence to make all of these determinations.  Thus, a VA addendum opinion is required in this case to determine the etiology of the Veteran's disabilities of the thoracic and lumbar spine to include whether any preexisting back condition was aggravated during active duty.  As noted, the Veteran's service treatment records show that he was treated for back pain during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who conducted the August 2011 examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

The purpose of the addendum opinion is to obtain supplemental medical evidence to determine the etiology of the Veteran's disability of the thoracic and lumbar spine.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

c) The examiner must provide an opinion as to whether the Veteran's back disability was incurred in or aggravated by service.  He or she must address the Veteran's competent lay assertion that he has experienced continuity of symptoms since he injured his back in service. 

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard.  It requires that to make a finding that no aggravation occurred, evidence that the increase in disability in service was due to the natural progress of the disease must be "undebatable."  

d) After reviewing the medical and lay evidence of record, and identifying all appropriate diagnoses, the examiner must provide medical findings or opinions responsive to the following question:

i) Can it be concluded as medically undebatable that the Veteran's kyphosis, which was noted upon his entry into service, was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease, and thus resulting in current disability of the thoracic and/or lumbar spine?

ii) If a current disability of the thoracic and/or lumbar spine is not due to aggravation of the Veteran's preexisting kyphosis, is it at least as likely as not that such disability had its onset in service, or is otherwise related to the Veteran's service?

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. A complete explanation for such a finding must be provided. 

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


